Citation Nr: 1615646	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  03-31 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salem, Virginia


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses, incurred for medications purchased at not-VA pharmacies between August 6, 2013, and August 5, 2014. 


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1972 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 administrative decision by the Salem, Virginia Department of Veterans Affairs Medical Center (VAMC).  In his April 2015 substantive appeal, the Veteran requested a hearing before a member of the Board.  However, in a subsequent November 2015 statement, the Veteran requested that the scheduled hearing be cancelled and did not request that it be rescheduled.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted before the Veteran's claim on appeal can be decided.

A review of the file suggests to the Board that the record, as it currently stands, is not complete, and as such, the Board is unable to make a decision on the appeal.  Notably, the Veteran's claim for medical reimbursement, which apparently contained an itemization of expenses for which he was seeking reimbursement, is not currently associated with the record.  Without this information, the Board cannot adequately determine the amount, if any, of financial reimbursement to which the Veteran may be entitled.  Further, the record suggests that the Veteran claimed reimbursement for both prescription and over the counter medication, but there is no information of record that the Board can point to in order to determine which medications were prescription and which were over the counter.  

Additionally, the Board notes that it is unclear what expenses are at issue, as in May 2013 the VAMC indicated that they were reconsidering their prior denial with regard to the Veteran's prescription for Crestor.  However, there is no indication from the record that a new decision has been made on that issue.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the record all documents pertaining to the claim at issue, to include the Veteran's original claim seeking reimbursement of expenses, all information pertaining to which medications he is seeking reimbursement for, and all information pertaining to the total cost of the medications.  

2. Associate with the record copies of any additional adjudicative actions pertaining to medical reimbursement for prescription medication obtained during the period on appeal, to include with respect to the medication Crestor.  

3. Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



